297 F.2d 228
Mario J. DE LUCIA, Appellant,v.STATE of New Jersey.
No. 13691.
United States Court of Appeals Third Circuit.
Submitted November 17, 1961.
Decided November 29, 1961.

Mario J. De Lucia, pro se.
Stanley E. Rutkowski, Prosecutor of Mercer County, Trenton, N. J., for appellee.
Before KALODNER and STALEY, Circuit Judges.
PER CURIAM.


1
Appellant unsuccessfully applied to the district court for a writ of habeas corpus. The application was made and this appeal taken in forma pauperis, with appellant acting as his own counsel. A review of the record and appellant's brief discloses material which may have a bearing on the disqualification of a district judge. It does not appear that the matter was brought to the attention of the district court or that it was considered. For this reason, we are vacating the judgment of the district court and remanding for further proceedings.